United States Court of Appeals
                      For the First Circuit


21-1558


          THE UNIVERSITY OF NOTRE DAME (USA) IN ENGLAND,

                       Plaintiff, Appellee,

                                v.

          TJAC WATERLOO, LLC; ZVI CONSTRUCTION CO., LLC,

                     Defendants, Appellants.


                           ERRATA SHEET

     The opinion of this Court, issued on September 13, 2022, is
amended as follows:
     On the cover page, replace "John A. Tarantino, with whom
Nicole J. Benjamin and Adler Pollock & Sheehan, P.C. were on brief,
for appellee." with "Nicole J. Benjamin, with whom John A.
Tarantino and Adler Pollock & Sheehan, P.C. were on brief, for
appellee."